Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Non-responsive Amendment
Newly submitted Claims 1, 3, 6-8, 12, and 13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
           Originally presented comprises of Claims 1, 3, 5-8, 12, and 13 (Invention I) are drawn to an estimating, based on the received sensing data, a type of a moving body associated with the user
The scope of the newly presented Claims 1, 3, 6-8, 12, and 13 (Invention II) is estimating, based on the sensing data, a moving mode of the user, wherein the moving mode of the user corresponds to a state of movement of the user.   
The above two inventions are independent and distinct because techniques for estimating a type of a moving body (estimate a type of a moving body on which the user is riding, Abstract; According to the first embodiment of the present disclosure as described above, the server device 100 that can correct sensor data sent from the terminal device 200 using sensor data sent from the moving-body attitude motion gauging unit 130 is provided. [0124]) are different than techniques for estimating a moving mode of a user (according to the second embodiment of the present disclosure as described above, the server device 100 that can select sensor data sent from the 
The newly submitted claims have a different scope than the originally presented claims (Invention I).  As a result, an examination of Invention II would require analysis of different prior art, and it would be a serious search and/or examination burden if restriction by original presentation were not required.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, the amended Claims 1, 3, 6-8, 12, and 13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
This amendment filed on 3/18/2021 presenting claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The claims dated 3/18/2021 are not readable on the elected invention because of the reasons presented above.
bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
The Examiner also brings the Applicant’s attention to MPEP:
Office Generally Does Not Permit Shift [R-07.2015]
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




//ALEXANDER SATANOVSKY/ Primary Examiner, Art Unit 2863